Citation Nr: 1044616	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  07-26 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The appellant had an initial period of active duty for training 
from January 1967 to June 1967, with prior and subsequent service 
in the Army National Guard and Reserves, ending in November 1972. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  A Notice of Disagreement was received in June 2006, a 
Statement of the Case was issued in July 2007, and a Substantive 
Appeal was received in August 2007.  The appellant testified at a 
hearing before a decision review officer at the RO in January 
2010, and at a Board hearing held at the RO in August 2010.  
Additional evidence was submitted after the hearing, along with a 
waiver of initial RO consideration of the evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A service Report of Medical Examination for pre-induction 
purposes dated in August 1966 reflects that the appellant had 
high frequency hearing loss in the right ear.  Specifically, the 
puretone decibel loss in the 4000 Hertz range was 25.  His May 
1967 discharge examination shows the puretone decibel losses in 
the 500 through 4000 Hertz ranges either improved, or stayed the 
same.

At the August 2010 Board hearing, the appellant testified that he 
likely received a hearing examination upon his exit from National 
Guard duty.  He also testified that he was exposed to acoustic 
trauma during his Reserves service.  Aside from an April 1971 
Report of Medical Examination for periodic purposes, there are no 
records of the appellant's period of service in the National 
Guard or Reserves following the period of initial active duty for 
training.  In light of the appellant's testimony at the August 
2010 Board hearing, further efforts should be undertaken  to 
secure any records relevant to the appellant's National Guard and 
Reserves service.
 
Additionally, although the appellant was provided with VCAA 
notice in November 2004, the notice included no information on 
disability ratings and effective dates.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the appellant with 38 U.S.C.A. 
§ 5103(a)-compliant notice pertaining to 
his claim, including notice of the 
information and evidence necessary to 
substantiate the initial disability rating 
and effective date to be assigned in the 
event his claims are successful.  

2.  Obtain any service treatment and 
personnel records relevant to the 
appellant's period of service in Army 
National Guard and Reserves.  If any 
efforts prove unsuccessful, documentation 
to that effect should be added to the 
claims file.  If it is reasonably certain 
that additional such records do not exist 
or that further efforts to obtain such 
records would be futile, notify the 
appellant in accordance with 38 C.F.R. § 
3.159(e).  

3.  If and only if additional service 
treatment or personnel records are 
obtained, schedule the appellant for an 
appropriate VA examination to determine the 
current nature and etiology of any hearing 
loss and tinnitus.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with the 
examination.  All audiological findings, 
including speech recognition scores using 
the Maryland CNC Test, should be reported.  
If current left ear hearing loss disability 
is shown, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that such left ear hearing 
loss disability is etiologically related to 
the appellant's period of initial active 
duty for training, or to any period of 
active duty for training or inactive duty 
training.  The examiner should also offer 
an opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the high frequency right 
ear hearing loss noted prior to induction 
was chronically worsened during or as a 
result of the initial period of active duty 
for training, or any other period of active 
duty for training or inactive duty 
training.  If the examiner concludes that 
the right ear hearing loss did undergo 
chronic worsening during such a period of 
service, the examiner should provide an 
opinion as to whether such aggravation was 
clearly and unmistakably due to the natural 
progress of the disorder.  All opinions and 
conclusions expressed must be supported by 
a complete rationale.  

In formulating the opinion, the term "at 
least as likely as not"  does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against 
causation is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.

4.  After completion of the foregoing, 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time should 
be allowed for response.

The appellant and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


